Citation Nr: 1544566	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-15 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to June 1970. 

This matter comes before the Board of Veterans' Appeals (the Board) from a March 2010 rating decision issued by the RO. In that rating decision, the RO granted service connection for PTSD and assigned a 10 percent evaluation for the disability. The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video-conference hearing in August 2015; a transcript of the hearing is of record.

In August 2013, the RO assigned an increased rating of 30 percent for the service-connected PTSD effective May 26, 2009. As higher schedular ratings for the PTSD are possible during the appeal period, this issue remains before the Board on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the August 2015 hearing, the Veteran asserted that he has experienced a worsening of the symptoms (increased insomnia, nightmares, night time sweats, intrusive recollections, flashbacks, hypervigilance and lots of trouble maintaining effective occupational and social relationships) related to his service-connected PTSD. He was last afforded VA examination addressing this service-connected disability in August 2013. The Veteran also testified that he has continued to participate in PTSD group therapy treatment since 2014. Under the circumstances, the Board finds that current VA examination is necessary for the purpose of ascertaining the current severity of the service-connected PTSD. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated treatment records of the Veteran and associate them with the record.

2. The Veteran should be scheduled for a VA psychiatric examination to evaluate the current severity and manifestations of his PTSD.  The entire record must be furnished to the examiner.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's PTSD. The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

Then if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




